Citation Nr: 1529727	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  09-27 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine.

6.  Entitlement to an initial rating in excess of 10 percent for a left ankle strain.

7.  Entitlement to an initial rating in excess of 10 percent for a right ankle strain.

8.  Entitlement to an initial rating in excess of 10 percent for a left hip degenerative joint disease.

9.  Entitlement to an initial rating in excess of 10 percent for a right hip degenerative joint disease.

10.  Entitlement to an initial rating in excess of 10 percent for right foot plantar fasciitis and calcaneal spur.

11.  Entitlement to an initial rating in excess of 10 percent for left knee strain.

12.  Entitlement to an initial rating in excess of 10 percent for nephrolithiasis

13.  Entitlement to a rating in excess of 10 percent for hypertension.  


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to October 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision by the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).

The issues of service connection for a neck disability, service connection for a left shoulder disability, and service connection for a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the lumbar spine disability is manifested by is manifested by forward flexion to 60 degrees without unfavorable ankylosis or incapacitating episodes involving bed rest prescribed by a physician or objective neurological abnormality; there is no additional functional loss due to pain, painful motion, weakness, excess fatigability, incoordination, swelling, atrophy, or additional loss of motion associated with flare ups or on repetitive use.

2.  During the period on appeal, the Veteran's left ankle strain has been manifested by normal range of motion with pain at the end of the motion; there is no additional functional loss due to pain, painful motion, weakness, excess fatigability, incoordination, swelling, atrophy, or additional loss of motion associated with flare ups or on repetitive use.

3.  During the period on appeal, the Veteran's right ankle strain has been manifested by normal range of motion with pain at the end of the motion; there is no additional functional loss due to pain, painful motion, weakness, excess fatigability, incoordination, swelling, atrophy, or additional loss of motion associated with flare ups or on repetitive use.

4.  The Veteran's left hip disability is manifested by full range of motion of flexion to 125 degrees or greater and extension to 5 degrees or greater with no loss of abduction, adduction, or of rotation, or ankylosis, nonunion or malunion of the femur, hip flail joint, or leg length discrepancy manifested by normal range of motion with pain at the end of the motion; there is no additional functional loss due to pain, painful motion, weakness, excess fatigability, incoordination, swelling, atrophy, or additional loss of motion associated with flare ups or on repetitive use.

5.  The Veteran's right hip disability is manifested by full range of motion of flexion to 125 degrees or greater and extension to 5 degrees or greater with no loss of abduction, adduction, or of rotation, or ankylosis, nonunion or malunion of the femur, hip flail joint, or leg length discrepancy manifested by normal range of motion with pain at the end of the motion; there is no additional functional loss due to pain, painful motion, weakness, excess fatigability, incoordination, swelling, atrophy, or additional loss of motion associated with flare ups or on repetitive use.

6.  Plantar fasciitis is productive of mild symptoms including pain on use and intermittent minimal tenderness to palpation, which are relieved by built-up shoes or arches; the disability is not manifested by weight-bearing line over the great toe or inward bowing of the tendo Achilles.

7.  Left knee strain is manifested by, at worst, flexion to no less than 125 degrees and extension to 0 degrees without severe painful motion or weakness; there is no additional functional loss due to pain, painful motion, weakness, excess fatigability, incoordination, swelling, atrophy, or additional loss of motion associated with flare ups or on repetitive use and without evidence of instability, laxity, effusion or locking. 

8.  Nephrolithiasis is manifested by nonobstructive kidney stones, and is not shown to cause frequent attacks of colic requiring catheter drainage, or diet therapy, drug therapy, or invasive or non-invasive procedures more than twice per year. 

9.  Hypertension is manifested by diastolic pressure predominantly less than 110 or systolic pressure predominantly less than 200.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.124a, Diagnostic Codes 5237, 55242, 5243 (2014).

2.  The criteria for an initial evaluation in excess of 10 percent for left ankle strain have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.103, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.71, Diagnostic Codes 5270-74 (2014).

3.  The criteria for an initial evaluation in excess of 10 percent for right ankle strain have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.103, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.71, Diagnostic Codes 5270-74 (2014).

4.  The criteria for a rating higher than 10 percent for left hip degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.103, 3.159, 4.1, 4.3, 4.7, 4.40, 4.71, 4.71a, Plate II, Diagnostic Codes 5251-5253, 5255 (2014).

5.  The criteria for a rating higher than 10 percent for right hip degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.103, 3.159, 4.1, 4.3, 4.7, 4.40, 4.71, 4.71a, Plate II, Diagnostic Codes 5251-5253, 5255 (2014).  

6.  The criteria for a rating in excess of 10 percent for right foot plantar fasciitis with calcaneal spur have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.103, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.71a, Diagnostic Codes 5020, 5284 (2014).

7.  The criteria for a rating in excess of 10 percent for left knee strain have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); §§ 3.103, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2014).

8.  The criteria for a rating in excess of 10 percent for nephrolithiasis have been not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.103, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.115b, Diagnostic Codes 7508, 7509 (2014). 

9.  The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.103, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.104, Diagnostic Code 7101 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- adjudication VCAA notice by letters, dated in February 2009 and May 2010.  

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, and afforded the Veteran VA examinations in June 2008, October 2008, January 2009, December 2009, March 2013, October 2014, and April 2015.  

The reports of the VA examinations included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate disability.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

General Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Rating factors for a disability of the musculoskeletal system included functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  38 C.F.R. § 4.59.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board recognizes that the evidence supporting the Veteran's claim for a higher ratings for includes his statements regarding the severity of his disabilities particularly pain.  The Board has also considered the Veteran's lay statements that his disabilities are worse than currently evaluated.  In evaluating a claim for an increased schedular disability rating, however, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  The Board is not free to ignore VA's duly promulgated regulations, which include the Rating Schedule.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993).  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Furthermore, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  That involves specialized knowledge or training in identifying injuries and diseases of the affected areas.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  

Such competent evidence concerning the nature and extent of the Veteran's disabilities have been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which each disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

Schedular Evaluation of Low Back Disability

Lumbosacral spine disabilities are rated under the General Formula for Diseases and Injuries of the Spine (General Formula), Diagnostic Code 5242, or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Intervertebral Disc Syndrome), Diagnostic Code 5243, whichever method results in the higher rating. 

Under the General Formula, in evaluating disabilities of the spine, the criteria is for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the General Rating Formula for Diseases and Injuries of the Spine, the criteria for a 20 percent rating are forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The criteria for a 40 percent rating are forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation will be assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

Also any objective neurological abnormality may be separately rated under the appropriate Diagnostic Code.

The normal findings for range of motion of the lumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, right and left, to 30 degrees, and rotation, right and left, to 30 degrees.  38 C.F.R. § 4.71a, Plate V.

As the Veteran has been diagnosed with degenerative disc disease, the Veteran may also be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes if it results in a rating higher than under the General Formula.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the criteria for a 20 percent rating are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  The criteria for the rating of 40 percent are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The criteria for a rating of 60 percent are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms that required bed rest prescribed by a physician and treatment by a physician.

In a VA examination in December 2009, the Veteran reported a diagnosis of low back pain, resulting in limitations in walking.  On average, he could walk two miles but it required an hour.  He had experienced some falls due to the back.  He also reported symptoms of stiffness, fatigue, spasms, decreased motion, paresthesia, numbness and weakness of the spine.  He also reported problems with erectile dysfunction and urinary frequency (four times during the day and twice at night).  His pain occurred three times per week lasting an hour and traveled down the leg; the Veteran described the pain as severe.  He stated he could function with medication.  The Veteran described functional limitations of walking as noted and stated he could not stand up straight both due to pain.  

Upon examination the Veteran's posture was noted to be normal.  There was no radiating pain upon movement but the Veteran had muscle spasms in the mid back area and guarding of movement with extension which produced an abnormal gait.  No tenderness was noted.  No weakness was observed.  Flexion was to 90 degrees, extension to 30 degrees, lateral flexion bilaterally to 30 degrees, and rotational flexion bilaterally to 30 degrees.  Repetition was possible and there were no additional degrees of limitation.  Sensation, motor function, and reflexes for the lower extremities were normal.  X-rays showed osteophyte formation.

In a VA examination in March 2013 the Veteran reported that he had limited movement due to pain during a flare-up.  Flexion was to 90 degrees, extension to 20 degrees, lateral flexion bilaterally to 30 degrees, and rotational flexion bilaterally to 20 degrees, with pain at the end of each motion.  There were no additional degrees of limitation with repetition.  Functional loss or functional impairment consisted of pain on movement and weakness.  The examiner found tenderness to palpitation of the thoracolumbar paravertebral muscles bilaterally, but did not elicit any muscle spasms or guarding.  Muscle strength, reflexes, and sensation were normal.  There was no evidence of radicular pain or other signs and symptoms of radiculopathy.  He did not have intervertebral disc syndrome.  The examiner concluded, however, that the low back disability limited the Veteran's ability to lift and carry.  When significantly flared, the Veteran was limited in most physical activities, walking, standing, bending, and sitting until the symptoms improved.  The Veteran had an antalgic gait, which the examiner attributed his right knee disability.  

In an April 2015 VA examination the Veteran was diagnosed with thoracolumbar degenerative joint disease with osteophyte formation and bilateral sciatic nerve radiculopathy.  It was noted the Veteran had recently suffered acute on chronic low back pain and nerve root irritation.  It was also noted that he had intermittent episodes lasting as long as an hour of muscle spasms which had started the previous summer.  The Veteran reported that pain starts in his feet/legs and extends to his neck and the spasms affect both legs.  He had an unclear etiology for the muscle spasms.  The Veteran reported bilateral lower extremity intermittent radicular pain and numbness associated with flare-ups.  During the flare-ups, the radicular pain will radiate down the back of the legs to the feet.  He stated he gets 7-8 flare-ups per year and they will last a couple of days where the Veteran stays in bed.  When he does not have a flare-up, the Veteran tries to keep active.  During a flare-up he cannot lift anything and if he does go to work, he can teach sitting down but cannot do physical activity.  If he sits more than 45 minutes, it is a real struggle to get up and walk 100 yards.

Upon examination, the Veteran had flexion was to 60 degrees, extension to 20 degrees, lateral flexion bilaterally to 20 degrees, and rotational flexion bilaterally to 25 degrees, with pain noted causing functional limitation.  There were no additional degrees of limitation with repetition.  The examiner could not estimate if functional ability was limited over time due to pain, weakness, fatigability or incoordination without resort to mere speculation.  There is no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  The Veteran had muscle spasms, but they did not result in an abnormal gait or spine contour.  Upon examination, the Veteran had normal muscle strength and sensation except for reduced sensation in the lower leg/ankle bilaterally.  

The intermittent radiculopathy pain was described as severe but numbness and paresthesias/dysesthesias was moderate and indicated sciatic nerve involvement bilaterally.  The examiner concluded the overall severity of the radiculopathy was moderate.  The symptoms of intervertebral disc syndrome came only from the Veteran's history without documentation.  During flare ups of back pain while at work the Veteran has to limit his physical activity such twisting, bending and lifting.  Without flare ups he limits himself to 25 pounds lifting to avoid causing back pain.  

On review of the evidence above the Board notes that the Veteran is separately compensated for radiculopathy in each lower extremity.  As the General Rating Formula for the spine, there is no evidence of forward flexion of the thoracolumbar spine to 30 degrees or less or ankylosis of the entire thoracolumbar spine.  The foregoing evidence demonstrates that, at all relevant times, the Veteran's forward flexion has been, at worst, 60 degrees.  Sixty degrees of flexion does not more nearly approximate 30 degrees, and therefore on the basis of the schedular criteria, the evidence establishes that the disability would not warrant the next higher rating of 40 percent, nor do the findings more nearly approximate a disability picture warranting a 40 percent rating. 

The Board also finds that there is no additional disability due to functional loss due to pain under 38 C.F.R. § 4.40 or additional disability due to functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 that would more nearly approximate the disability picture of favorable ankylosis.  38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  In addition, a review of the record shows that there is no evidence of incapacitating episodes prescribed by a physician and treatment by a physician for any duration.  Finally, as noted, objective neurological abnormalities have already resulted in a separate rating for each lower extremity due to radiculopathy.

Pain was noted to be present, but there was no significant change upon repetition.  Functional loss due to pain is rated at the same level where functional loss is impeded.  Stated another way, a range of motion may be possible beyond the point when pain sets in, but for rating the disability, only to the extent pain limits motion is considered.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  As clinical examination revealed pain on motion, the rating in fact compensates the Veteran for his functional loss due to his lumbar spine pain.  38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  There is no objective evidence to demonstrate that pain on use or during flare ups results in additional functional limitation to the extent that under Diagnostic Code 5242 the disability symptoms and manifestations have been shown to more nearly approximate the disability picture of favorable ankylosis of the thoracolumbar spine.  38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995). 

For the reasons explained above, the preponderance of the evidence is against a rating greater than 20 percent for the service connected lumbar spine disability and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Schedular Evaluation of Left and Right Ankle Disabilities

The Veteran's left and right ankle disabilities are each rated at 10 percent under Diagnostic Code 5271.  Under Diagnostic Code 5271, moderate limitation of motion warrants a 10 percent disability rating and marked limitation of motion warrants a 20 percent disability rating. 38 C.F.R. § 4.71a.  The rating schedule does not define the terms "moderate" and "marked."  Rather than applying a mechanical formula to make a determination, the Board evaluates all of the evidence such that decisions are "equitable and just."  38 C.F.R. § 4.6.  Normal range of motion of the ankle is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

In July 2008, the Veteran complained of foot pain, which the Veteran attributed as ankle pain.  It was noted he had limited motion of the subtalar joint.  He also had asymmetric wearing out of his shoes.  X-rays established there was no ankle trauma.

In October 2008, the Veteran was provided a VA examination for his ankles, reporting stiffness, swelling and constant pain in both ankle joints.  The Veteran characterized the pain as aching and sharp, 8/10 in severity.  Pain was associated with physical activity, but the Veteran stated he could function with pain medication.  In addition, the pain limited him from prolonged walking and standing.  He denied weakness, heat, redness, giving way, lack of endurance, locking, fatigability, or dislocation.  

Upon examination, both ankles exhibited tenderness but there were no signs of edema, effusion, weakness, redness, heat and guarding of movement, subluxation, or deformity.  Plantar flexion was to 45 degrees bilaterally with pain at the end and dorsiflexion was to 20 degrees bilaterally with pain at the end.  The joint function of both ankles was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.

The medical records do not show any worsening of either ankle since the VA examination cited above.

Based on the above evidence, the Board finds that the Veteran's ankle disabilities should be rated at all relevant times as 10 percent disabling each.  Although he had normal range of motion, the Veteran had painful motion of the ankles and therefore meets the criteria for a 10 percent rating.  38 C.F.R. § 4.59; Burton v. Shinseki, 21 Vet App. 1 (2011).  While the Veteran had ankle tenderness, pain, and swelling, he did not have abnormal muscle strength, laxity, ankylosis, or stress fractures, malalignment, inversion, or eversion.

The medical evidence does not demonstrate, and the Veteran has not asserted, that either ankle disability is productive of ankylosis, malunion, or astragalectomy. As such, Diagnostic Codes 5270, 5272, 5273, and 5274 are not applicable.

Pain was noted to be present, but there was no significant change upon repetition.  Functional loss due to pain is rated at the same level where functional loss is impeded.  Stated another way, a range of motion may be possible beyond the point when pain sets in, but for rating the disability, only to the extent pain limits motion is considered.  Mitchell, 25 Vet. App. 32, 43.  As clinical examination revealed pain on motion, the rating in fact compensates the Veteran for his functional loss due to his ankle pain.  There is no objective evidence to demonstrate that pain on use or during flare ups results in additional functional limitation to the extent that under Diagnostic Code 5271 the disability symptoms and manifestations have been shown to more nearly approximate the disability picture of marked limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, 8 Vet. App. 202, 206 -07. 

In sum, based upon the evidence of record, the Veteran's ankle disabilities are manifested by pain and normal range of motion, which supports a 10 percent rating, but there is no evidence to support a 20 percent rating.  As a 10 percent evaluation reflects the actual degree of impairment shown since the date the Veteran filed his claim, there is no basis for staged ratings for this claim.  For the reasons explained above, the preponderance of the evidence is against a rating greater than 10 percent for the service connected ankle disabilities and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Schedular Evaluation of the Left and Right Hips

The Veteran's left and right hip disabilities are each rated at 10 percent under Diagnostic Code 5251.  The hip, including limitation of motion, is covered by Diagnostic Codes 5250-5253.

Limitation of motion of the hip is rated under either Diagnostic Code 5251, 5152, or 5253.  Under Diagnostic Code 5251, the criterion for a 10 percent rating, which is the maximum rating for limitation of extension, is extension limited to 5 degrees. 

Under Diagnostic Code 5252, the criterion for a 10 percent rating is flexion limited to 45 degrees.  The criterion for the next higher rating, 20 percent, is flexion limited to 30 degrees. 

Under Diagnostic Code 5253, the criteria for a 10 percent rating is the inability to cross the legs or external rotation limited to 15 degrees.  The criterion for the next higher rating, 20 percent, is abduction limited to 10 degrees.

Normal extension of the hip is to 0 degrees and normal flexion is to 125 degrees. Normal abduction is to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

The Veteran was provided a VA examination in December 2009.  He reported he has been diagnosed with bilateral hip arthritis, resulting in sharp pains, 8/10, in his hips with prolonged walking or standing.  He also reported stiffness.  The Veteran denied weakness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation and dislocation.  He endorsed flare-ups as often as four times a week lasting for an hour.  There were no episodes of incapacitation.   

Upon examination, the Veteran exhibited guarding of movement for each hip but there were no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment and drainage, or subluxation.  The range of motion was within normal limits bilaterally for flexion, extension, adduction, abduction, external rotation, and internal rotation.  Repetition was possible and there were no additional degrees of limitation.  

In a March 2013 VA examination the Veteran described the functional impact of the hip disabilities as limiting walking, standing, and stooping.  He could not hike as much as he would have liked.  His right hip flexion was to 90 degrees with pain at the end.  His extension was greater than 5 degrees.  Abduction was not lost beyond 5 degrees.  The Veteran could cross his legs and toe-out more than 15 degrees.  Left hip flexion was to 100 degrees with pain at the end.  His extension was greater than 5 degrees.  Abduction was not lost beyond 5 degrees.  There was no loss with repetition in all movement except adduction bilaterally went from 30 degrees initially to 20 degrees.  The examiner concluded the Veteran had functional loss or functional impairment of incoordination or impaired ability to execute skilled movements smoothly and disturbance of locomotion for both hips.  Muscle strength was normal.  The Veteran did not have malunion or nonunion of femur, flail hip joint or a leg length discrepancy.

In April 2015, the Veteran was provided a VA examination for his hips and reported that the left hip was more symptomatic than the right.  He stated he had flare ups half a dozen times a year and the left hip pain was worse than the right.  They typically occurred in the evening; the Veteran tries to do everything but ends up sitting down and not moving too much.

Examination showed right hip flexion to 80 degrees with pain at the end; extension was 10 degrees.  Abduction and adduction were both 10 degrees.  External rotation was to 30 degrees and internal rotation was to 15 degrees. Left hip flexion was to 75 degrees.  His extension 10 degrees.  Abduction was 10 degrees.  Adduction was 10 degrees.  External rotation was to 30 degrees and internal rotation was to 15 degrees.  The range of motion testing results resulted in a decreased ability to lift the leg and bend at the waist.  Pain was noted for all ranges of motion for both hips.  Low back pain prevented the Veteran from any repetitive testing of the hips.  Muscle strength was normal.  X-rays revealed degenerative changes with the changes more prominent on the left side compared to the right.  The examiner could not determine or estimate the range of motion after pain, weakness, fatigability and/or incoordination limited functional ability or during a flare-up.  Any estimation could not be made without resorting to mere speculation because there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  The examiner did conclude that flare ups limits his physical activity at work and makes him move and get up more slowly.

Review of the evidence above shows that during the entire appeal period the Veteran has complained of pain, and stiffness in the hips, as well as difficulty standing or walking for prolonged periods.  However, the Board has determined that the Veteran's right and left hip disability warrant a rating no higher than 10 percent.  The Board notes that the Veteran's hip flexion for this period consistently ranged well above the criteria for an increased or additional rating.  For both hips, flexion was well in excess of 30 degrees.  Extension was 0 to 5 degrees, abduction was from 0 to 10 degrees, and adduction was from 0 to 10 degrees.  Internal rotation was between 0 and 15 degrees and external rotation was between 0 and 30 degrees.  Under Diagnostic Codes 5251-5253 for impairment of hip function, the Veteran is not entitled to a higher rating for extension as extension is not limited to 5 degrees, flexion is not limited to 30 degrees (for a 20 percent rating), and abduction was not limited to 10 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5251-5253. 

Even considering pain with range of motion, as well as any additional functional loss due to pain, weakness, excess fatigability, incoordination, and additional functional loss after repetitive use or during flare-ups, the Veteran's left and right hip disabilities during this period more closely approximated the disability picture of a 20 percent rating.  See 38 C.F.R. §§ 4.40, 4.45. 

The Board further finds that the Veteran's hip disabilities do not entail or are otherwise analogous a hip disability under the other diagnostic codes for the hip, Diagnostic Codes 5250, 5254, and 5255 because there is no evidence of ankylosis, hip flail joint, and impairment of the femur.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254, 5255.

Pain was noted to be present, but there was no significant change upon repetition.  Functional loss due to pain is rated at the same level where functional loss is impeded.  Stated another way, a range of motion may be possible beyond the point when pain sets in, but for rating the disability, only to the extent pain limits motion is considered.  Mitchell, 25 Vet. App. 32, 43.  As clinical examination revealed pain on motion, the rating in fact compensates the Veteran for his functional loss due to his bilateral hip pain.  38 C.F.R. § 4.59; see also Mitchell, id..  The Board thus finds an increased rating to 10 percent for the right hip or the left hip is not warranted for either under Diagnostic Code 5251.

In sum, based upon the evidence of record, the Veteran's hip disabilities are manifested by pain and slight restriction of motion, which supports a 10 percent rating, but there is no evidence to support a 20 percent rating.  As a 10 percent evaluation reflects the actual degree of impairment shown since the date the Veteran filed his claim for service connection, there is no basis for staged ratings for this claim.  For the reasons explained above, the preponderance of the evidence is against a rating greater than 10 percent for either service connected hip disability and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Schedular Evaluation of Plantar Fasciitis

The Veteran's right foot plantar fasciitis and calcaneal spur (right foot disability) is rated by analogy at 10 percent under Diagnostic Code 5020.  Diagnostic Code 5020 is rated based upon limitation of motion, which is covered under Diagnostic Code 5284.

Under Diagnostic Code 5284, a 10 percent disability rating contemplates moderate foot injury; a 20 percent disability rating contemplates moderately severe foot injury; and a 30 percent disability rating contemplates severe foot injury.  A note to Diagnostic Code 5284 states that actual loss of use of the foot should be rated as 40 percent. 38 C.F.R. §4.71a, Diagnostic Code 5284.  The words "moderate," "moderately severe," and "severe" are not defined in Diagnostic Code 5284.  The Board is aware that the Veteran has raised the argument that the schedular criteria for Diagnostic Code 5248 are vague.  The Board is not free to ignore VA's duly promulgated regulations, which include the Rating Schedule.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993).  Rather than applying a mechanical formula, in this instance, the Board must evaluate all of the evidence such that its decision is "equitable and just." 38 C.F.R. § 4.86.  

In July 2008, the Veteran complained of foot pain, which he characterized as ankle pain.  It was noted he had limited motion of the subtalar joint.  He also had asymmetric wearing out of his shoes.  X-rays established there was no ankle trauma.

In a VA examination in October 2008 the Veteran stated he has been diagnosed with foot pain.  The pain was constant and aching, of reported 9/10 severity.  Pain could be elicited by physical activity and it limited prolonged walking or standing.  The Veteran also endorsed weakness, stiffness, swelling, and fatigue, but stated he could function with pain medication.

Upon examination, the right foot revealed slight tenderness.  Otherwise, there was no painful motion, weakness, edema, heat, redness, instability, atrophy or disturbed circulation.  There was active motion in the metatarsophalangeal joint of the right great toe.  Alignment of the Achilles tendon was normal on the right while the Veteran is weight bearing.  The examiner determined there was no pes planus, pes cavus, hammertoes, Morton's metatarsalgia, hallux valgus, or hallux rigidus.  The Veteran did not have any limitation with standing and walking or require any type of support with his shoes.  X-rays showed a calcaneal spur.  Based upon the tenderness finding and the X-ray, the diagnosis was right foot plantar fasciitis and calcaneal spur.

In a January 2010 VA examination for the left knee, the examiner noted that there were no signs of abnormal weight bearing or breakdown, callosities or any unusual shoe wear pattern.

On review of the evidence above the Board has determined that a 10 percent rating is warranted for the Veteran's right foot disability, plantar fasciitis.  The Veteran does not have demonstrable loss of function of the foot; he has pain, but his 10 percent rating represents appropriate compensation for pain.  38 C.F.R. § 4.59.   

The Board finds that the Veteran's right foot disability does not entail or is otherwise analogous to acquired flatfoot under Diagnostic Code 5276, bilateral weak foot under Diagnostic Code 5277, acquired claw foot under Diagnostic Code 5278, anterior metatarsalgia (Morton's Metatarsalgia) under Diagnostic Code 5279, hallux vallux under Diagnostic Code 5280, hallux rigidus under Diagnostic Code 5281, hammertoes under Diagnostic Code 5282, or malunion or nonunion of tarsal or metatarsal bones under Diagnostic Code 5283.  38 C.F.R. § 4.71a.

In sum, based upon the evidence of record, the Veteran's right foot disability, plantar fasciitis and calcaneal spur, is manifested by pain, which supports a 10 percent rating, but there is no evidence to support a 20 percent rating or higher.  As a 10 percent evaluation reflects the actual degree of impairment shown since the date the Veteran filed his claim for service connection, there is no basis for staged ratings for this claim.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim for a rating higher than 10 percent, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b).

Schedular Evaluation of Left Knee Strain

Limitation of motion of the knee is rated under either Diagnostic Code 5260 (limitation of flexion) or Diagnostic Code 5261 (limitation of extension).  A separate rating may be assigned for each, that is, for limitation of flexion and for limitation of extension. 

Under Diagnostic Code 5260, flexion limited to 60 degrees is zero percent disabling, flexion limited to 45 degrees is 10 percent disabling, flexion limited to 30 degrees is 20 percent disabling, and flexion limited to 15 degrees is 30 percent disabling. 

Under Diagnostic Code 5261, extension limited to 5 degrees is zero percent disabling, extension limited to 10 degrees is 10 percent disabling, extension limited to 15 degrees is 20 percent disabling, and extension limited to 20 degrees is 30 percent disabling. 

Normal range of motion of the knee motion is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Also for consideration is Diagnostic Code 5257 for instability.  Under Diagnostic Code 5257, the criteria for 10 percent rating is either slight recurrent subluxation or slight lateral instability.  Moderate recurrent subluxation or moderate lateral instability is rated 20 percent disabling.  Severe recurrent subluxation or severe lateral instability is rated 30 percent.  

In a VA examination in January 2009 the Veteran reported pain in the left knee that occurred twice a day lasting for a half hour.  The pain was aching and sharp pain, at worst 7/10 in severity.  The pain could be elicited with physical activity but the Veteran stated he could function with pain medication.  He also reported weakness, stiffness and giving way.  He did not have swelling, heat, redness, lack of endurance, locking, fatigability or dislocation.  It was also noted the Veteran has had a right knee replacement.  As a result of his left knee disability, the Veteran could not run and had trouble with going up and down stairs, kneeling, or squatting. 

Upon examination, the Veteran had an antalgic gait favoring the right leg.  He did not require any assistive device for ambulation.  The left knee showed tenderness but no signs of edema, effusion, weakness, redness, heat and guarding of movement.  There was no subluxation, genu recurvatum or locking pain.  The examiner noted crepitus.  The Veteran's range of motion was 0-130 degrees.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The anterior and posterior cruciate ligaments and medial and lateral collateral ligaments stability test of the left knee were within normal limits.  The medial and lateral meniscus tests of the left knee were within normal limits.  The X-ray of the left knee was within normal limits.  

In a December 2009 VA examination for the right knee, the examiner reported the Veteran's left knee had signs of weakness and guarding of movement but showed no signs of edema, instability, abnormal movement, effusion, tenderness, redness, heat, deformity, malalignment and drainage. There was no subluxation.  The range of motion was 140 degrees. Repetition was possible without any additional degrees of limitation.  The examiner stated that the left knee joint was additionally limited by pain, fatigue, lack of endurance, incoordination with pain as having the major function impact.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test and the medial/lateral meniscus stability test were all within normal limits for the left knee.

October and December 2013 X-rays demonstrated mild joint space narrowing in the medial compartment of the left knee consistent with osteoarthritis.

In an October 2014 VA examination the Veteran stated his left knee strain began in 2012 after years of compensation for the right knee.  He also reported flare-ups that limited his walking and standing.  The range of motion was from 0 to 130 degrees with pain at the end and at 5 degrees extension.  There was no change after repetition.  The left knee was stable after the examiner performed the Lachman test, the posterior drawer test and valgus/varus test.  There was no evidence or history of recurrent patellar subluxation/dislocation.  There was no sign or symptom of a meniscus problem in the left knee.  The examiner stated there are contributing factors of pain, weakness, fatigability and/or incoordination.  This resulted in the limited standing and walking due to increased pain.  The X-ray for the left knee was negative.  

The Veteran also had a VA examination in April 2015 in which the examiner recorded range of motion for the left knee from 0 degrees to 130 degrees.  No pain was noted.  There was no change after repetition.  Muscle strength was normal and there was no history of subluxation or lateral instability.  Joint stability testing was normal.

The evidence above demonstrates that at worse the Veteran's flexion of the left knee is to 130 degrees, extension to 5 degrees and no instability.  Flexion to 130 degrees with pain at that point does not more nearly approximate or equate to flexion limited to 45 degrees, the criterion for a compensable rating (10 percent) for limitation of flexion under Diagnostic Code 5260, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion have not been met.  Nevertheless, the Veteran had painful motion of the left knee and therefore meets the criteria for a 10 percent rating.  38 C.F.R. § 4.59; Burton v. Shinseki, 21 Vet App. 1 (2011).  

Extension limited to 5 degrees does not more nearly approximate or equate to extension limited to 10 degrees, the criterion for a 10 percent rating for limitation of extension under Diagnostic Code 5261, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion.

Pain was noted to be present, but there was no significant change upon repetition.  Functional loss due to pain is rated at the same level where functional loss is impeded.  Stated another way, a range of motion may be possible beyond the point when pain sets in, but for rating the disability, only to the extent pain limits motion is considered.  Mitchell, 25 Vet. App. 32, 43.  As clinical examination revealed pain on motion, the rating in fact compensates the Veteran for his functional loss due to his bilateral shoulder pain.  38 C.F.R. § 4.59; see also Mitchell, id.  

Although laxity and loss of motion are separate and distinct disabilities that warrant separate rating, there is no laxity on examination to warrant a separate rating.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

Thus, the objective evidence of record addressing the schedular criteria does not show any loss of the range of motion or for laxity to a compensable degree for the left knee to warrant an additional, separate rating.  The Board thus finds an increased rating to 20 percent for the left knee is not warranted under Diagnostic Code 5260.  Separate ratings under Diagnostic Codes 5261 and 5262 are also not warranted.

The Veteran does not satisfy the requirements for a higher rating under the other knee diagnostic codes as he does not have ankylosis in his right knee (Diagnostic Code 5256), impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263), or involvement of the meniscus (Diagnostic Code 5258, 5259).

In sum, based upon the evidence of record, the Veteran's left knee strain is manifested by pain and slight restriction of motion, which supports a 10 percent rating, but there is no evidence to support a 20 percent rating.  As a 10 percent evaluation reflects the actual degree of impairment shown since the date the Veteran filed his claim, there is no basis for staged ratings for this claim.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim for a rating higher than 10 percent, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b).

Schedular Evaluation of Nephrolithiasis

The Veteran's nephrolithiasis disability (kidney stone disability) is rated at 10 percent under Diagnostic Code 7508.  Diagnostic Code 7508 assigns a 30 percent rating for recurrent stone formation, which requires diet therapy, drug therapy, and/or invasive or non-invasive procedures more than two times a year.  Kidney stone disorders that do not meet the criteria for a 30 percent disability rating under Diagnostic Code 7508 may be rated under Diagnostic Code 7509 (hydronephrosis).  Diagnostic Code 7509 assigns a disability rating of 10 percent for an occasional attack of colic, not infected and not requiring catheter drainage; 20 percent for frequent attacks of colic, requiring catheter drainage; and 30 percent for frequent attacks of colic with infection (pyonephrosis) and impaired kidney function.  Severe hydronephrosis is rated as renal dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7509.

In September 2008, the Veteran was treated for what was thought to be a kidney stone, but if he had one, it was never found if passed.

In October 2008, the Veteran was provided a VA examination in which he reported four episodes of passing kidney stones during the period 1999 to 2008.  The Veteran reported that he did not experience any functional impairment from this condition.  He had no weakness, fatigue, loss of appetite, weight loss, limitation of exertion, recurrent urinary tract infections, or renal colic. He did not require any procedures for his genitourinary problem.  There was no hospitalization during the last 12 months.  He was not on dialysis.  Upon examination, the abdomen did not reveal any abnormalities and the Veteran had a normal blood and urine test.  

The Veteran had an episode of left flank colicky pain in September 2011 which was attributed to kidney stones.  The Veteran stated the pain was similar to the pain he had seven years earlier when he was diagnosed with the kidney stones.

The evidence above does not show that the Veteran meets the criteria for a rating in excess of 10 percent. The Board initially notes that the evidence during this period did not show recurrent stone formation requiring diet therapy, drug therapy, or invasive or non-invasive procedures more than two times per year.  Diagnostic Code 7509 is therefore applicable, and in order to warrant the next higher 20 percent disability rating under this diagnostic code, the evidence must show frequent attacks of colic requiring catheter drainage.  Crucially, the VA examination report notes only infrequent kidney stones.  The Veteran reported four kidney stones between 1999 and 2008.  He had one additional episode in 2011 and reported that the prior episode occurred seven years earlier or 2004.  The Board finds the Veteran's history of recurrent stones cannot be reasonably categorized as frequent attacks of colic.  The VA examiner also did not indicate that the Veteran's kidney stones disability requires catheter drainage.  Accordingly, the Board finds that the criteria for a disability rating in excess of 10 percent for the Veteran's kidney stones are not met.  

As a 10 percent evaluation reflects the actual degree of impairment shown since the date the Veteran filed his claim, there is no basis for staged ratings for this claim.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim for a rating higher than 10 percent, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b).

Schedular Evaluation of Hypertension

Hypertension is currently rated 10 percent under Diagnostic Code 7101.  Under Diagnostic Code 7101, Under Diagnostic Code 7101, the criteria for a 10 percent rating are diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or, there is a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.

The criteria for the next higher rating, 20 percent, are diastolic pressure predominantly 110 or more; or systolic pressure predominantly 200 or more. The criterion for the next higher rating, 40 percent, are diastolic pressure predominantly 120 or more; and the criterion for a 60 percent rating, is diastolic pressure predominantly 130 or more.

In the period from approximately one year before he filed his claim (e.g., May 2007) to June 2008, the highest systolic reading was 154/81 (October 2007) reading.  The Veteran also had another reading in June 1008 of 164/81, but two days later, it was 133/94.  The highest diastolic reading was in April 2008 at 135/108.

The Veteran was provided a VA examination in June 2008.  At the examination, his blood pressure readings were 160/110, 160/108, and 160/110.  He had no other symptoms attributable to the hypertension.  He used Lisinopril and the response has been good with no side effects.  The EKG and the chest X-ray were both within normal limits.

In an October VA examination 2008 covering other disabilities, the Veteran's blood pressure readings were 122/82, 122/84, and 122/82.

Thereafter, for the period from November 2008 to March 2015, the Veteran had blood pressure readings with the highest systolic and diastolic readings of 169/112 (May 2009).  The Veteran also had high systolic readings of 161/106 and 156/110 in May 2012 but those readings were attributed to the Veteran's neck pain.  As a general range, systolic readings would vary between the 150s and the 130s.  Diastolic readings generally were 101 or below.  The Veteran had blood pressure readings as low as 115/79 in September 2011 and 114/78 in January 2015, which appears to be the latest blood pressure reading in the record.

The evidence above, consisting of VA examinations and medical records from 2008 to the present, documents diastolic pressure predominantly below 110 and systolic pressure predominantly below 200.  Accordingly, the Board finds that the criteria for a disability rating in excess of 10 percent for the Veteran's hypertension are not met.  There is no other potentially applicable Diagnostic Code. 

For these reasons, the preponderance of the evidence is against a rating higher than 10 percent for hypertension at any time during the appeal period, and the benefit-of-the- doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disabilities level of severity and symptomatology to the Rating Schedule, the degree of disability for each is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  

In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, which is limitation of motion and pain, which is contemplated by the Rating Schedule under Diagnostic Codes 5242, 5243, 5252, 5253, 5257, 5260, 5261, 5262, 5271, 5284, 7101, 7508, 7509, and the application of 38 C.F.R. §§ 4.40, 4.45, and the Veteran does not have any symptomatology not already contemplated by the Rating Schedule.  In a similar manner, hypertension and kidney stones contemplate the Veteran's symptomatology through blood pressure readings and the frequency of kidney stones and other symptoms.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Total Disability Based Upon Individual Unemployability (TDIU)

The claim for TDIU expressly, if raised by the Veteran or by the evidence, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability, as part of a claim for increase for the lumbar spine disability.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The record reflects that at the time of filing his claims, Veteran was employed by a school district assisting handicapped students.  The most recent VA examination in April 2015 reflected the Veteran was still employed.  As the Veteran is not shown to be unemployable the Board finds that a claim for TDIU is not raised by the rating issues herein decided.


ORDER

Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine strain is denied.

Entitlement to evaluation higher than 10 percent for left ankle strain is denied.

Entitlement to evaluation higher than 10 percent for right ankle strain is denied.

Entitlement to evaluation higher than 10 percent for left hip degenerative joint disease is denied.

Entitlement to evaluation higher than 10 percent for right hip degenerative joint disease is denied.

Entitlement to evaluation higher than 10 percent for right foot plantar fasciitis and calcaneal spur is denied.

Entitlement to evaluation higher than 10 percent for left knee strain is denied

Entitlement to evaluation higher than 10 percent for nephrolithiasis is denied

Entitlement to evaluation higher than 10 percent for hypertension is denied.




REMAND

The Veteran has filed for service connection for a neck disability and service connection for a disability for each shoulder.  He asserts that these disabilities may have been caused or aggravated by his other service connected disabilities.  He also asserts that each one of them may have been caused by service.  In particular, he asserts that while serving on the USS Leftwich in 1980 or 1981 he was holding onto a line during a refueling operation in rough weather and a wave caused him to be pulled forward into the railing.  In addition, as to the left shoulder, the Veteran is left handed and also played organized football and baseball, including pitching, in service, and he believes this activity may have caused his left shoulder disability.  

There has not been a VA examination to determine whether the Veteran's neck and shoulder disabilities are related to incidents noted in the service treatment records or service generally or whether these disabilities are secondarily caused by his other service connected disabilities.  VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  The threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).  Once the records development is completed, a VA medical examination and accompanying medical opinion is needed to ascertain whether the disabilities are present and to ascertain the etiology.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. at 86.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records of treatment of the Veteran at the VAMC and associated outpatient clinics from March 2015 to the present.   

2.  After the foregoing record development is completed, provide the Veteran with an examination of the shoulders and the cervical spine.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner is asked to determine whether the Veteran has disability or the neck or shoulders.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  

The examiner is also asked to determine whether it is at least as likely as not that a neck or shoulder disability was caused by or aggravated beyond the normal progression of the disease by a service-connected disability.  

The examiner is asked to discuss the clinical significance of a February 2000 treatment note indicating the Veteran had left shoulder pain and neck pain since the time he started a job in maintenance in 1999; symptoms attributed in October 2003 to his work as a teacher's aide lifting a 150 pound special needs child; a fall down 15-16 stairs in February 2008 causing neck and shoulder pain including upper extremity radiculopathy diagnosed subsequently in August 2008; a May 2008 treatment note calling his cervical spine disability a "congenital" condition; and, another fall in February 2009 reinjuring the same spot on his neck.  However, the examiner is asked to also specifically discuss the Veteran's account of having injured his shoulders and neck while refueling the USS Leftwich in rough weather.

A complete rationale for any opinion offered should be provided.

3.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


